Citation Nr: 1707826	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  08-06 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for low back disability, to include lumbosacral strain and intervertebral disc syndrome (IVDS), in excess of 40 percent for the period since May 21, 2008.

2.  Entitlement to an increased rating for left lower extremity neuropathy associated with IVDS in excess of 20 percent prior to August 27, 2014, and in excess of 40 percent thereafter.

3.  Entitlement to an increased rating for right lower extremity radiculopathy associated with IVDS in excess of 10 percent prior to April 7, 2011, in excess of 20 percent from April 7, 2011 to August 27, 2014, and in excess of 40 percent thereafter.

4.  Entitlement to an increased rating for bone spur of the right foot, evaluated as noncompensable prior to December 30, 2011, and as 10 percent disabling thereafter.

5.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) for the period prior to June 2, 2015.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to August 2000.  She had subsequent service in the New Jersey Army and Air National Guard through 2004.

These matters originally came to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2003 and August 2007 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In pertinent part, in a January 2003 rating decision, the RO denied a compensable rating for the Veteran's service-connected bone spur of the right foot, based on an October 2001 claim.  In an August 2007 rating decision, the RO reduced the rating for the service-connected lumbosacral strain from 40 percent to 10 percent, effective November 1, 2007.  This was based on a March 2005 claim for increased compensation.  The Veteran perfected an appeal as to these determinations.

Before the appeal was certified to the Board, in a June 2008 rating decision, the RO restored the 40 percent disability rating for the service-connected lumbosacral strain, effective November 1, 2007.  This was a full grant of the benefit sought with respect to the issue of the propriety of the rating reduction, and that issue is no longer on appeal.  However, the RO continued to deny a rating in excess of 40 percent for the lumbosacral strain disability in a November 2008 Supplemental Statement of the Case.  As such, this issue was certified to the Board. 

This case was before the Board in June 2009, May 2013, and January 2014.  

In June 2009, a rating in excess of 40 percent was denied for the service-connected lumbosacral strain prior to May 21, 2008; the issue of entitlement to a higher rating for such disability for the period since May 21, 2008, was remanded for additional development.  The Board also remanded the issue of entitlement to a compensable rating for a bone spur of the right foot for additional development. 

With respect to the low back, the Board found in the June 2009 decision that the question of a higher rating for right foot neuropathy was not on appeal, and that IVDS was diagnosed in the May 21, 2008 VA examination.  The Board explained in the remand portion that the agency of original jurisdiction (AOJ) had not yet addressed whether the Veteran should be service-connected for IVDS.  The May 2008 VA examiner had commented that the Veteran had IVDS and lumbar radiculopathy involving the left lower extremity that appeared to be service-connected.  Accordingly, the Board directed the AOJ to adjudicate the issue of entitlement to service connection for IVDS as intertwined with the question of entitlement to a higher rating for the low back. 

Upon remand, in a July 2009 rating decision, the RO recharacterized the Veteran's service-connected low back disability to include IVDS, noting that it had previously been characterized as lumbosacral strain and had also been claimed as sacroiliac joint dysfunction.  The RO also granted service connection for lumbar radiculopathy of the left lower extremity as associated with IVDS (previously claimed as any left leg condition claimed as pain, bruising, and numbness), and assigned a 20 percent rating effective May 21, 2008.  In addition, a July 2009 rating code sheet indicates that the RO recharacterized the Veteran's service-connected right foot neuropathy to indicate that it was secondary to or associated with the service-connected IVDS.  The RO had granted service connection for this disability in a September 2006 rating decision, with a 10 percent rating effective as of May 20, 2005, based on the Veteran's March 2005 claim for increased compensation for her low back disability. 

In a February 2013 rating decision and code sheet, the RO further recharacterized the Veteran's service-connected right lower extremity disability as neuropathy of the right lower extremity.  The RO explained that this included the disabilities that had been previously addressed as right foot neuropathy and right great toe neuropathy (also claimed as numbness in the right leg).  The RO increased the rating for such disability from 10 percent to 20 percent effective as of April 7, 2011, and continued the prior 20 percent rating for left lower extremity radiculopathy. 

In May 2013, the Board found that the Veteran had not been afforded her requested hearing on appeal.  As such, the issues of entitlement to an increased rating for the service-connected low back disability since May 21, 2008, and an increased rating for the service-connected right foot bone spur were remanded.  The Veteran testified as to these disabilities, as well as associated neurological symptoms in the lower extremities, before the undersigned at a hearing at the RO in August 2013.  A transcript of that hearing is associated with the virtual file.

With regard to right foot bone spur, in a May 2012 rating decision, the RO increased the rating for the Veteran's service-connected right foot bone spur from 0 percent (noncompensable) to 10 percent, effective December 30, 2011.  As noted by the Board in May 2013, there was some confusion as to the rating assigned at that time, based on references to other ratings in a May 2012 letter and Supplemental Statement of the Case.  Nevertheless, the substance of the discussion in the May 2012 rating decision and Supplemental Statement of the Case indicates that the RO intended to assign a 10 percent rating for the service-connected right foot bone spur, effective December 30, 2011.  Further, a subsequent code sheet dated in February 2013 reflects this disability rating.  As such, the references to other disability ratings for the right foot bone spur in May 2012 appear to have been clerical errors.  The issue on appeal for the right bone spur is therefore as stated on the first page of this decision.

In January 2014, the Board took jurisdiction of the issue of entitlement to a TDIU per Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issues were remanded in January 2014 for further development.

In an October 2014 rating decision, the RO assigned separate 40 percent ratings to left lower extremity neuropathy and right lower extremity neuropathy, effective August 27, 2014.  Although increased ratings have been granted, the issues remain in appellate status, as the maximum schedular ratings have not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  The RO also granted entitlement to a TDIU, effective June 2, 2015.  The TDIU issue remains on appeal for the period prior to June 2, 2015.  

In January 2014, the Board remanded the issues of entitlement to service connection for a right hip disability, low blood pressure, bloody noses, and whether new and material evidence had been received to reopen a claim of service connection for depression for issuance of a statement of the case per Manlincon v. West, 12 Vet. App. 238, 240 (1999).  In July 2015, a statement of the case was issued.  The Veteran did not submit a substantive appeal, thus these issues are not in appellate status.

The issue of entitlement to a TDIU for the period prior to April 7, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no time during the rating period on appeal has the low back disability, to include lumbosacral strain and IVDS, been manifested by unfavorable ankylosis of the entire thoracolumbar spine, or by incapacitating episodes having a total duration of at least 6 weeks.  

2.  For the period from May 10, 2005 through April 6, 2011, radiculopathy of the right lower extremity affecting the sciatic nerve was manifested by mild incomplete paralysis.  

3.  For the period from April 7, 2011, through August 26, 2014, radiculopathy of the right lower extremity affecting the sciatic nerve was manifested by moderate incomplete paralysis.  

4.  For the period from August 27, 2014, radiculopathy of the right lower extremity affecting the sciatic nerve is manifested by moderately severe incomplete paralysis.  

5.  For the period from May 21, 2008 through August 26, 2014, radiculopathy of the left lower extremity affecting the sciatic nerve is manifested by moderate incomplete paralysis.  

6.  For the period from August 27, 2014, radiculopathy of the left lower extremity affecting the sciatic nerve is manifested by moderately severe incomplete paralysis.  

7.  For the period from October 5, 2001, the Veteran's right foot, bone spur, is manifested by a moderate foot injury, but not a moderately severe foot injury nor moderately severe tarsal or metatarsal bones.  

8.  From April 7, 2011, the Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 40 percent for low back disability, to include lumbosacral strain and IVDS, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2016).

2.  For the period from May 10, 2005 through April 6, 2011, the criteria for a disability rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016). 

3.  For the period from April 7, 2011, through August 26, 2014, the criteria for a disability rating in excess of 20 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016). 

4.  For the period from August 27, 2014, the criteria for a disability rating in excess of 40 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016). 

5.  For the period from May 21, 2008 through August 26, 2014, the criteria for a disability rating in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016). 

6.  For the period from August 27, 2014, the criteria for a disability rating in excess of 40 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016). 

7.  For the period from October 5, 2001, the criteria for a 10 percent disability rating, but no higher, for right foot, bone spur, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016). 

8.  The criteria for a TDIU have been met since April 7, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

In November 2001, September 2002, April 2005, March 2006, and January 2014, the Veteran was sent letters that provided information as to what evidence was required to substantiate the increased rating issues and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, such as obtaining records and VA examinations, so there has been substantial compliance with the Board's Remands.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Virtual folder contains the Veteran's VA and private treatment records.  Moreover, her statements and testimony in support of the claims are of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The Veteran underwent VA examinations, which are collectively adequate for rating purposes and are addressed in detail below.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).

Criteria & Analysis

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14. 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the DCs predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40 ); see Mitchell, 
25 Vet. App. at 38 (examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare ups).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court of Appeals for Veterans Claims has held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  In this case, remand is not necessary to obtain another examination regarding the lumbar spine as the question for a higher rating is whether there is ankylosis present, and a higher rating could not be awarded based on range of motion findings.  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled movements smoothly; and 
(f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

The Board has reviewed all the evidence in the Virtual folders, which includes: her contentions, treatment reports, and VA examination reports.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Lumbar spine disability

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome. 

Lumbosacral strain is Diagnostic Code 5237.  Intervertebral disc syndrome is Diagnostic Code 5243. 

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned, in pertinent part, as follows: 

20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

40 percent - Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent- Unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for disability with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

The Veteran applied for an increased rating in March 2005.  Throughout the claims period on appeal, from May 21, 2008, a 40 percent rating is in effect.  See, eg., VBMS 08/21/2015 Rating Decision - Codesheet.  

In order to obtain a higher schedular rating, the Veteran's disability would have to manifest unfavorable ankylosis of the entire thoracolumbar spine.  

There is no indication that the Veteran's spine is ankylosed.  Specifically, the August 2014 VA examination reflects the examiner's finding that there was no ankylosis of the spine.  

There is additionally no indication in the record of incapacitating episodes having a total duration of at least 6 weeks.  The May 2005, May 2008, and August 2014 VA examination reports do not reflect any reports of incapacitating episodes over the prior 12 months.  Likewise, the evidence does not show that the Veteran has been prescribed bedrest by a physician to treat this disability amounting to at least 6 weeks.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability warrants a higher rating than the current 40 percent evaluation.

The Veteran has reported pain and limited motion associated with her back, thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, as well as DeLuca and Mitchell.  The May 2005 VA examiner commented that there was no change in range of motion due to fatigue, weakness, or lack of endurance.  The May 2008 VA examiner commented that there was no additional loss of range of motion due to pain, fatigue, weakness, or incoordination.  The August 2014 VA examiner commented that less movement than normal, pain on movement, and interference with sitting, standing and/or weight-bearing contributes to any functional loss or impairment.  There were no reported flare-ups.  There is no support in the objective medical evidence of record for an increased rating based on evidence of functional loss.  On objective examination, flexion was to 70 degrees in May 2005; flexion was to 20 degrees in May 2008, with no further limitation after three repetitions; and, flexion was to 40 degrees in August 2014.

The May 2005 and August 2014 findings do not support a 40 percent rating under the schedular criteria based strictly on range of motion findings.  However, the 40 percent rating remains in effect due to the differing range of motion findings and due to functional limitations and loss.  While acknowledging the Veteran's functional impairment and limitations due to his lumbar spine disability, the Board finds that the 40 percent disability rating adequately compensates her for any pain or functional loss.  Thus, the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for a higher rating here.  See DeLuca, 8 Vet. App. at 204 -07.

Separate ratings are in effect for radiculopathy affecting the left and right lower extremities, the ratings of which are discussed below.  There is otherwise no basis for assigning separate compensable ratings for neurological manifestations.  Bowel or bladder impairment has not been shown.  

Radiculopathy

As detailed in the Introduction, a 20 percent rating is in effect for radiculopathy of the left lower extremity, effective May 21, 2008, and a 40 percent rating is in effect from August 27, 2014.  A 10 percent rating is in effect for radiculopathy of the right lower extremity, effective May 10, 2005; a 20 percent rating is in effect from April 7, 2011 to August 26, 2014; and, a 40 percent rating is in effect from August 27, 2014.  The Veteran's radiculopathy has been rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.

38 C.F.R. § 4.124a, Diagnostic Code 8520 provides the rating criteria for evaluation of paralysis of the sciatic nerve.  Under this provision, moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent evaluation; and, severe, with marked muscular atrophy, incomplete paralysis warrants a 60 percent disability evaluation.  An 80 percent evaluation is warranted for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee, with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  

Additionally, neuritis-characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Based on review of the evidence of record, the Board finds that the subjective and objective evidence fail to support a disability rating in excess of 10 percent for radiculopathy of the right lower extremity affecting the sciatic nerve for the period prior to April 7, 2011; a rating in excess of 20 percent for radiculopathy of the right lower extremity for the period from April 7, 2011 to August 26, 2014; or, a rating in excess of 40 percent for radiculopathy of the right lower extremity for the period from August 27, 2014.  The subjective and objective evidence also does not support a disability rating in excess of 20 percent for radiculopathy of the left lower extremity affecting the sciatic nerve for the period prior to August 27, 2014 or in excess of 40 percent therefrom.

The May 2005 VA examination reflects complaints of radiation diffusely into the right leg associated with her lumbar spine disability.  The Veteran complained of numbness over the back and diffusely involving the right leg.  On objective examination, she complained of diffuse pain with very light palpation over the lumbar musculature, over the buttocks and the legs.  She had pain with minimal axial loading and rotation.  Waddell's was positive for nondermatomal sensory complaints diffusely involving the right lower extremity.  Her motor strength in the lower extremities was normal, there was no atrophy, and her tone was normal.  She subjectively reported some decrease in sensation diffusely in the right lower extremity compared to the left.  Sensation was intact in the sacral segments.  Lasegue's sign/straight leg raise was negative.  A January 2005 private evaluation reflects mild hypoesthesia along the right C7 dermatome but with motor strength intact in the extremities.  03/21/2005 VBMS, Medical Treatment Record-Non-Government Facility.  

A June 2005 VA treatment record reflects the Veteran's complaints of localized back pain radiating to the leg on occasion.  A sensory examination was essentially normal.  Motor strength was normal.  07/27/2009 VBMS, Medical Treatment Record-Government Facility at 4, 7.

Prior to the May 2008 VA examination, there are no objective findings of radiculopathy affecting the left lower extremity.  The May 2008 VA examination reflects complaints of pain radiating down the left lower extremity, extending down to the calf region.  Neurological exam showed diminished sensation to the outer margin of the left leg.  Deep tendon reflexes were symmetrical.  Motor testing was normal.  The examiner characterized the radiculopathy affecting the left lower extremity as moderate.  No radiculopathy affecting the right lower extremity was identified or detailed.  

A July 2, 2009 VA treatment record reflects complaints of numbness and tingling radiating to bilateral lower extremities.  Straight leg raise was positive bilaterally.  Deep tendon reflexes were diminished bilaterally.  05/06/2011 VBMS, Medical Treatment Record-Government Facility at 43.

A June 1, 2010 VA treatment record reflects subjective decrease in right lower extremity compared with left.  She had pain with light touch throughout all four extremities.  She had depressed reflexes in the right lower extremity.  05/06/2011 VBMS, Medical Treatment Record-Government Facility at 1-2.

In April 2011, the Veteran submitted a statement asserting that she was having increased numbness in her skull, face, and right leg.  04/07/2011 VBMS, VA 21-4138 Statement in Support of Claim.

A May 5, 2011 VA treatment record reflects normal motor strength in all extremities.  She had sensory deficits to pinprick to the right lower extremity in non-dermatomal distribution.  09/12/2011 VBMS, Medical Treatment Record-Government Facility at 109.

The August 2012 VA examination reflects moderate constant pain, moderate intermittent pain, moderate paresthesias/dyesthesias, and moderate numbness in both lower extremities.  There was no muscle atrophy or trophic changes.  Sensation was normal in the lower leg/ankle but diminished in the foot/toes.  The examiner characterized the Veteran's incomplete paralysis affecting the sciatic nerve as moderate in both lower extremities.  The examiner noted that pain, numbness, and tingling increases upon prolonged sitting, standing, and walking.

The August 2014 VA examination reflects decreased sensation affecting the right and left foot/toes; positive straight leg raising; with severe radicular pain, mild numbness, and no paresthesias/dysesthesias.  The examiner characterized her bilateral radiculopathy as severe.  

Upon consideration of the above, the Board finds that the evidence of record reflects mild radicular symptoms affecting the sciatic nerve of the right lower extremity prior to April 7, 2011.  As detailed above, for this period there were very few objective findings of radicular symptoms other than subjective complaints of decrease in sensation in the right lower extremity.  At most, there were diminished responses in the deep tendon reflexes, thus her condition was wholly sensory and mild in nature, with no complaints or findings of paresthesias/dyesthesias or muscle atrophy.  Thus, based on the complaints and objective findings, a disability rating in excess of 10 percent is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

From May 21, 2008 and prior to August 27, 2014, the Veteran's radiculopathy of the left lower extremity is rated 20 percent disabling, and from April 7, 2011 and prior to August 27, 2014, her radiculopathy of the right lower extremity is rated 20 percent disabling, thus moderate in nature.  The evidence of record does not support a finding of moderately severe incomplete paralysis for the period in question.  As detailed above, in May 2008, the Veteran's left lower extremity manifested in diminished sensation and the examiner characterized her symptoms as moderate in nature.  Likewise, the August 2012 VA examiner characterized her symptoms as moderate in nature, with regard to pain, paresthesias/dyesthesias, and numbness affecting the lower extremities.  There were no findings of muscle dystrophy or trophic changes.  Based on the complaints and objective findings, for these periods the Veteran's radiculopathy affecting the sciatic nerve of the left and right lower extremities are mostly sensory, and the findings do not meet or nearly approximate the criteria for a disability rating in excess of 20 percent.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

It was not until VA examination in August 27, 2014 that her radicular pain was described as severe, albeit with mild numbness and no paresthesias/dysesthesias.  There were no findings of muscular atrophy or trophic changes.  Based on the complaints and objective findings, the Veteran's radiculopathy affecting the sciatic nerve, left and right lower extremities, is mostly sensory manifested by pain, and the findings do not meet or nearly approximate the criteria for a disability rating in excess of 40 percent from August 27, 2014.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Bone spur, right foot

The Veteran's bone spur of the right foot is rated noncompensably disabling prior to December 30, 2011, and 10 percent disabling from December 30, 2011, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5015 and 5284.  

Diagnostic Code 5015, Bones, new growths of, benign, will be rated on limitation of motion of affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5015.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

A 0 (zero) percent rating is warranted for slight claw foot (pes cavus), acquired, and a 10 percent rating is warranted for unilateral claw foot (pes cavus).  38 C.F.R. § 4.71a, Diagnostic Code 5278.

Diagnostic Code 5283 provides the rating criteria for tarsal, or metatarsal bones, malunion of, or nonunion of, which provides for a 10 percent rating for moderate tarsal or metatarsal bones; a 20 percent rating for moderately severe tarsal or metatarsal bones; and, a 30 percent rating for severe tarsal or metatarsal bones.

Diagnostic Code 5284 provides the rating criteria for rating foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

A November 2001 treatment record reflects complaints of right foot pain along the arch times 1.5 years that has been progressively worsening.  There was full range of motion in all joints of the foot and ankle.  There was positive tenderness to palpation along the navicular with palpable protruding bony spur.  There was mild erythema over prominence with slightly decreased medial arch.  11/15/2001 VBMS, Medical Treatment Record-Government Facility at 2.  

A January 2002 VA examination reflects mild swelling of the medial aspect of the right foot, possibly with bone spur with preserved range of motion of the right ankle.  The area was mildly tender to touch.  There was no evidence of fatigability nor incoordination although the examiner noted that she was prone for fluctuations in severity.  X-rays showed no evidence of bone spur.  01/29/2002 VBMS, VA Examination.

On January 2003, the Veteran underwent excision of enlarged exostosis, right navicular.  The postoperative diagnosis was enlarged navicular, right foot.  02/20/2004 Medical Treatment Record-Non-Government Facility.

A January 2004 VA examination of the feet reveals the absence of bunion and hammer toe deformities.  Inversion and eversion of the midtarsal joints were normal.  The examiner diagnosed status post excision of bone spur and bone chip, medial aspect of right foot.  The Veteran complained of pain in the back of the right heel from five years prior, complaining of pain between a 2-8 on a 10-point scale.  The bone spur and bone chip were removed from the inner aspect of the right foot and the discomfort was relieved.  01/07/2004 VBMS, VA Examination.

A September 2009 VA examination reflects the Veteran's reports of pain while standing/walking, swelling while walking, fatigability, and lack of endurance while walking.  On objective evidence, there was tenderness but no painful motion, swelling, instability, weakness, nor abnormal weight bearing.  The examiner found mild malunion or nonunion of the tarsal or metatarsal bones, which may have an accessory navicular.  There was intact posterior tib tendon function with normal power.  An x-ray showed accessory navicular and calcification at post-tib insertion.  There were no significant increases in impairment with repeated use or any significant increase in foot pain with activity.  The examiner commented that most of her disability seems to be from pain in her back rather than her foot with the examiner noting that the prominence over her navicular tuberosity is only mildly tender and her posterior tibial tendon is functioning normally.  

A June 2010 VA podiatry consultation reflects complaints of pain in the right foot, a level of 2 on a 10-point scale, with numbness up the leg.  The old pain is worse in the area of the ossicle right navicular.  Foot strength was normal with a sore area of the old ossicle surgery naviclular.  Her reflexes and vascular were within normal limits.  There was edema in the area of the right navicular ossius.  The examiner diagnosed mild cavus, with right ossius tibia externum, SPO.  05/06/2011 VBMS, Medical Treatment Record-Government Facility at 11.

The December 2011 VA examination reflects complaints of gradual onset of medial right foot pain.  The examiner identified pain while standing/while walking/at rest, stiffness while standing/at rest, fatigability while walking, and lack of endurance while walking.  The examiner noted that flares limit motion due to prolonged standing, walking.  There was evidence of painful motion, tenderness, instability, and abnormal weight bearing, with no evidence of swelling and weakness.  The examiner commented that the Veteran has had worsening in foot pain in addition to increased numbness in the medial side of the foot.  Symptoms and signs correlate in location with prior diagnosis of bone spur medial foot.  

The December 2014 VA examination reflects the Veteran's report of burning pain, worse when in constant contact with shoe wear.  She reported that her foot gives out and she has a hard time keeping up with others.  The examiner characterized the foot injury as moderate.  There was a tender area to the right foot over a 1 x 1 centimeter raise surface near the navicular.  It did not chronically compromise weight bearing and does not require arch supports, custom orthotic inserts or shoe modifications.  Her functional limitations were due to pain on movement.  

The Board has determined that the objective findings warrant a 10 percent rating  for the right foot bone spur, for the period from October 5, 2001, which corresponds to the date of receipt of her increased rating claim.  10/05/2001 VBMS, VA 21-4138 Statement in Support of Claim.  Such rating compensates her for her pain associated with her bone spur comparable to a moderate foot injury.  The RO had assigned a 10 percent rating based on the findings in the December 2011 VA examination report reflecting flares which limit motion due to prolonged standing and walking, and a characterization by the examiner that her foot pain had worsened.  The evidence of record prior to this examination, however, reflects that she was experiencing pain and tenderness associated with the foot as shown in the November 2001 treatment record.  Likewise, the January 2002 VA examination reflects mild swelling and tenderness, and that she was prone for fluctuations in severity.  Also, the September 2009 VA examination reflects objective findings of tenderness with mild malunion or nonunion of the tarsal or metatarsal bones, with subjective complaints of pain, swelling, fatiability, and lack of endurance.  

While a 10 percent evaluation is deemed warranted throughout the entirety of the appeal period, the objective findings do not support a moderately severe foot injury as her right foot, bone spur, continue to be manifested by pain and tenderness with some functional impairment, but the December 2014 examiner characterized her disability as mild in nature.  Thus, the 10 percent rating compensates her for her right foot symptomatology, to include her functional limitations.  

The Board has also considered whether the Veteran's disability would warrant a higher disability rating under other diagnostic codes pertaining to the foot but finds that the criteria pertaining to bilateral weak foot, claw feet (pes cavus), metatarsalgia, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries under Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 5283, 5284, respectively are either not applicable or would not provide a higher rating.  Mild cavus was diagnosed by the June 2010 examiner but the 10 percent rating already compensates her for any ulilateral claw foot.  The 10 percent rating compensates her for mild malunion affecting the navicular.  Bilateral weak foot, hallux rigidus, and hammer toe have not been diagnosed.  Finally, her symptoms do not amount to an actual loss of use of the foot thus a 40 percent rating is not warranted per Diagnostic Code 5284.  

Extraschedular considerations

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Board finds that the schedular evaluations are adequate.  The medical and lay evidence reflects that the Veteran suffers from pain in the lumbar spine and experiences associated radiculopathy, with some functional loss as a result.  Likewise, she suffers from pain in her right foot with some functional limitations.  This functional loss has been captured by the current ratings as described above.   The Board also notes that the Veteran has not alleged during the appeal period that such evaluations are inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture.  Accordingly, referral for extraschedular consideration is not for application here.  

Regarding collective impact, the Court stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board finds such is the case here and it will not be discussed.

Entitlement to a TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Service connection is in effect for IDVS (20% 10/23/01; 40% 02/20/04); radiculopathy, left lower extremity (20% 05/21/08; 40% 08/27/14); radiculopathy, right lower extremity (10% 05/10/05; 20% 04/07/11; 40% 08/27/14); tendonitis, right knee (10% 10/15/03); bone spur, right foot (0% 08/12/00; 10% 10/15/01); neuropathy, right great toe (0% 08/12/00-04/07/11); scar, right foot (0% 10/15/14).  His combined rating is 20 percent from October 23, 2001 (with a temporary total rating from January 22, 2003 to April 30, 2003); 20 percent from May 1, 2003; 30 percent from October 15, 2003; 50 percent from February 20, 2004; 60 percent from May 21, 2008; 70 percent from April 7, 2011; and 90 percent from August 27, 2014.  Thus, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are met from April 7, 2011.

The Veteran reported that she worked for a public school system, 30 hours per week, from August 1, 2009 to May 30, 2011.  06/02/2015 VBMS, VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  

In March 2011, the Veteran developed a vocational goal with VA Vocational Rehabilation and Employment.  Her goal was to obtain a Master's degree and the final objective was to identify potential employment opportunities.  07/27/2015 VBMS, VA Memo.  

In February 2015, it was determined that the Veteran was unable to complete the training or other services outlined in her rehabilitation plan, thus her case was closed.  The Veteran completed her Master's degree in July 2013 and was found 'Job Ready' and placed into job ready services on September 9, 2013.  The Veteran was active in moving forward with employment opportunities but ran into a "great deal of barriers due to her health."  She attempted a job for a week but was unable to continue due to her health.  She began working in a volunteer program on a limited basis but stopped due to exhaustion and increased health issues.  Her plan was found infeasible and not able to return to work.  07/27/2015 VBMS, VA Memo at 1-2.  

The August 2014 VA lumbar spine examiner opined that the Veteran would not be able to secure and maintain substantially gainful employment, based on her current back condition and severe pain.  The examiner stated that she could not walk, stand or sit long without severe pain, which would make it difficult for her to concentrate on a task long enough to be productive.  

The September 2014 VA foot examiner described the Veteran's functional as involving significant pain with all standing and walking.  Employment that would require her to stand or walk for more than 30 minutes or 1/4 mile respectively would not be possible for the Veteran.  The types of employment activities that would be limited because of the service-connected disabilities are any and all standing or walking for more than 30 minutes or 1/4 mile respectively.  The examiner opined that the Veteran is employable in a sedentary occupation in which limited lower extremity weight bearing activity is required, in regard to her service-connected right foot bone spur.  

Affording the Veteran the benefit of the doubt, the Board finds evidentiary support to conclude that her service-connected disabilities preclude substantially gainful employment.  The record reflects that she was employed from August 1, 2009 to May 30, 2011 working 30 hours per week.  Thereafter, she attempted to secure employment through VA Vocational Rehabilitation without success.  Her symptomatology associated with her lumbar spine disability and associated radiculopathy, along with her right foot disability, affects her ability to maintain gainful employment due to her physical limitations.  The evidence of record supports a finding that the Veteran is precluded from gainful employment due to her service-connected disabilities.  For the above reasons, entitlement to a TDIU is granted for the period from April 7, 2011, which corresponds to the date her service-connected disabilities meet the schedular criteria for a TDIU.  While acknowledging that the Veteran was reportedly employed from April 7 to May 30, 2011, it is not clear that this constituted gainful employment as she was working only 30 hours per week.  Thus, affording the Veteran the benefit of the doubt, the Board will grant the benefit effective April 7, 2011.  The period prior to April 7, 2011 is addressed in the Remand below.


ORDER

Entitlement to a disability rating in excess of 40 percent for low back disability, to include lumbosacral strain and intervertebral disc syndrome (IVDS), is denied.

For the period prior to August 27, 2014, entitlement to a disability rating in excess of 20 percent for left lower extremity neuropathy associated with IVDS is denied.

For the period from August 27, 2014, entitlement to a disability rating in excess of 40 percent for left lower extremity neuropathy associated with IVDS is denied.  

For the period prior to April 7, 2011, entitlement to a disability rating in excess of 10 percent for right lower extremity neuropathy associated with IVDS is denied.  

For the period from April 7, 2011 to August 26, 2014, entitlement to a disability rating in excess of 20 percent for right lower extremity neuropathy associated with IVDS is denied.  

For the period from August 27, 2014, entitlement to a disability rating in excess of 40 percent for right lower extremity neuropathy associated with IVDS is denied.  

For the period from October 5, 2001, entitlement to a 10 percent disability rating for a bone spur of the right foot is granted.

Entitlement to a disability rating in excess of 10 percent for a bone spur of the right foot is denied.

Entitlement to a TDIU is granted from April 7, 2011.


REMAND

For the period prior to April 7, 2011, the Veteran's service-connected disabilities do not meet the minimum scheduler criteria for a TDIU.  38 C.F.R. § 4.16(b).  She reported 30 hours of employment per week with a public school system from August 1, 2009 to May 30, 2011.  06/02/2015 VBMS, VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  She has reported that she was only able to work part-time due to her service-connected disabilities.  See 08/22/2013 VBMS, Hearing Testimony at 13-15.  Moreover, in a January 2009 statement she asserted that she was not working full time due to her back, right foot, and right knee.  01/13/2009 VBMS, Correspondence.  In a March 2005 informal claim she reported that she was only working part-time and feared she would be fired due to her low back disability.  03/21/2005 VBMS, Correspondence.

Initially, the Veteran should complete another VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability for the period from October 5, 2001 to April 6, 2011.  

Thereafter, a vocational assessment should be completed to assess the impact of the Veteran's service-connected disabilities on her ability to maintain gainful employment for the period from October 5, 2001 to April 6, 2011.  If the AOJ determines that the Veteran is unemployable, then submit the file to the Director, Compensation Service, for extraschedular consideration per § 4.16(b) with respect to any periods on appeal for which the percentage thresholds of 38 C.F.R. § 4.16(a) have not been met.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete VA Form 21-8940 for the period from October 5, 2001 to April 6, 2011.

2.  Request that a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting for the period from October 5, 2001 to April 6, 2011.  The virtual folder should be made available to the examiner.  The report should be prepared and associated with the virtual folder.

3.  Refer the Veteran's claim for a TDIU per § 4.16(b) to the Under Secretary for Benefits or the Director, Compensation Service, for extraschedular consideration as to whether his service-connected disabilities preclude the Veteran from participating in gainful employment for any period from October 5, 2001 to April 6, 2011.

4.  After completion of the above, review the expanded record and readjudicate the issue of entitlement to a TDIU for the period from October 5, 2001 to April 6, 2011.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


